Citation Nr: 1519860	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative disc and joint disease of the lumbar spine, claimed as a low back injury.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for degenerative joint disease of the right ankle, claimed as a right ankle injury.

4.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as a left knee condition.

5.  Entitlement to service connection for bilateral lower extremity numbness.  

6.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1975 to March 1978 and from September 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.  


FINDING OF FACT

In a March 2015 Report of General Information form and in an April 2015 letter, the Veteran's representatives indicated that the Veteran wish to withdraw the issues currently on appeal, with the April 2015 letter identifying the issues as service connection for a low back injury, a skin rash, a right ankle injury, a left knee condition, and bilateral lower extremity numbness, and an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for degenerative disc and joint disease of the lumbar spine, claimed as a low back injury; a skin rash; degenerative joint disease of the right ankle, claimed as a right ankle injury; degenerative joint disease of the left knee, claimed as a left knee condition; and bilateral lower extremity numbness; and an initial compensable disability evaluation for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Service Connection and Increased Rating Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn by a veteran or his representative in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In a March 2015 Report of General Information form and an April 2015 letter, the Veteran's representatives indicated that the Veteran wish to withdraw the issues currently on appeal, with the April 2015 letter identifying the issues as service connection for a low back injury, a skin rash, a right ankle injury, a left knee condition, and bilateral lower extremity numbness, and an increased rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to these issues.



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for service connection for degenerative disc and joint disease of the lumbar spine, claimed as a low back injury, is dismissed.

The appeal for service connection for a skin rash is dismissed.  

The appeal for service connection for degenerative joint disease of the right ankle, claimed as a right ankle injury, is dismissed.

The appeal for service connection for degenerative joint disease of the left knee, claimed as a left knee condition, is dismissed.

The appeal for service connection for bilateral lower extremity numbness is dismissed.  

The appeal for an initial compensable disability evaluation for bilateral hearing loss is dismissed.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


